DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

1.	Claims 15, 17, 18, 20, 22, and 23 are pending in the instant application.  Claims 22 and 23 have been withdrawn from further consideration as being drawn to a nonelected invention.

2.	Claims 15, 17, 18, and 20 are under consideration in this Office Action.



Claim Rejections - 35 USC § 112(b) or 2nd Paragraph
3.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.	Claims 15, 17, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites the phrase “A Thermotoga maritima strain comprising at least one mutation in the ATP-binding component of a maltose ABC transporter, wherein the at least one mutation is selected from V233S or V233F relative to reference sequence TM1276 (SEQ ID NO:15)” which renders the claim vague and indefinite since it is unclear if the ATP-binding component of the maltose ABC transporter comprises the amino acid sequence of SEQ ID NO: 15 and at least one mutation selected from V233S or V233F.  Dependent claims 17, 18, and 20 are also rejected because they do not correct the defect.  
Amending the claim to recite that the ATP-binding component of the maltose ABC transporter comprises the amino acid sequence of SEQ ID NO: 15 and at least one mutation 

Claim 20 recites the phrase “wherein the strain further comprises W229Stop relative to reference sequence TM0460 (SEQ ID NO: 16)” which renders the claim vague and indefinite since it is unclear if the ATP-binding component of the maltose ABC transporter comprises the amino acid sequence of SEQ ID NO: 16 and W229Stop.
Amending the claim to recite that the ATP-binding component of the maltose ABC transporter comprises the amino acid sequence of SEQ ID NO: 16 and W229Stop would aid in overcoming the rejection.

Claim 20 recites the phrase “and a deletion of genomic sequences from TM1323 (SEQ ID NO:17) to TM1332 (SEQ ID NO: 18)” which renders the claim vague and indefinite since SEQ ID NOs: 17 and 18 are amino acid sequences and not nucleotide sequences.
Amending the claim to recite that the strain comprises a deletion of nucleic acids encoding the amino acid sequence of SEQ ID NO: 17 and the amino acid sequence of SEQ ID NO: 18 would aid in overcoming the rejection.



Conclusion

5.	No claim is allowed.

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652